HENRY DuPONT RIDGELY, Justice.
AND NOW, this 12th day of March, 2013, upon receipt of sufficient evidence demonstrating that Joseph A. Gabay, Esquire (“Respondent”), a lawyer subject to the disciplinary jurisdiction of the Court, has engaged in professional misconduct which demonstrates he poses a significant threat of substantial harm to the public and to the orderly administration of justice, and the respondent having no opposition to;
NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
(1) Respondent, Joseph A. Gabay, Esquire, hereby is immediately suspended from the practice of law in this State pending the disposition of this matter pursuant to the Delaware Lawyers’ Rules of Disciplinary Procedure (“Procedural Rules”);
(2) During the period of interim suspension, Respondent shall not: (a) share in any legal fees arising from clients or cases referred by him during the period of suspension to any other lawyer or (b) share in any legal fees earned for services by others during such period of suspension. Respondent also shall be prohibited from having any contact with clients or prospective clients or witnesses or prospective witnesses when acting as a paralegal, legal assistant, or law clerk under the supervision of a member of the Delaware Bar;
(3) The Office of Disciplinary Counsel shall file a petition in the Court of Chancery for the appointment of a Receiver of the Respondent’s law practice pursuant to Procedural Rule 24, and the Receiver shall provide notice to clients, adverse parties, and others as required by Procedural Rule 23;
(4) The Receiver shall make such arrangements as may be necessary to protect the interests of any of Respondent’s clients and the public; and
(5) Respondent shall cooperate in all respects with the Receiver, including providing him/her with all law office books and records.